Citation Nr: 1408865	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a rating in excess of 10 percent for polycystic ovarian syndrome (PCOS) with amenorrhea.

4.  Entitlement to a rating in excess of 10 percent for an adjustment disorder.

5.  Entitlement to a compensable rating for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2000 to January 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent granted service connection for adjustment disorder with mixed anxious and depressed mood, rated 10 percent, headaches, rated 0 percent, and PCOS with amenorrhea, rated 0 percent, each effective date January 17, 2008 (the date following the Veteran's separation from service), and denied service connection for a right ankle disability and sinusitis.  An interim (July 2009) rating decision increased the rating for PCOS with amenorrhea to 10 percent, effective January 17, 2008, and continued the 10 percent rating for adjustment disorder with mixed anxious and depressed mood, and the 0 percent rating for headaches; the denials of service connection for a right ankle disability and sinusitis were also continued.  The Veteran has not expressed satisfaction with the 10 percent rating assigned for PCOS with amenorrhea, and that matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35  (1993).

At her request the Veteran was scheduled for a Travel Board hearing before the Board in September 2013.   In a confirmation statement, dated later that month, she Veteran requested that the hearing be canceled.  Accordingly, the Board finds her  request for a hearing withdrawn.  

The issues of service connection for sinusitis and pertaining to the rating for migraine headaches are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on her part is required


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, a right ankle disability.

2.  The Veteran's service-connected PCOS with amenorrhea is manifested by symptoms not controlled by continuous treatment. 

3.  Prior to June 27, 2011 the Veteran's adjustment disorder was manifested by symptoms productive of impairment no greater than occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; from that date it is reasonably shown to have been manifested by symptoms productive of occupational and social impairment  with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily with routine behavior, self care, and conversation normal), but not symptoms productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A 30 percent rating is warranted for PCOS with amenorrhea.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code (Code) 7615 (2013).

3.  The Veteran's adjustment disorder warrants "staged" ratings of 10 percent prior to June 27, 2011, and an increased 30 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.21, 4.126, 4.130, Code 9440 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of her service connection claim prior to its initial adjudication.  In September 2006 she acknowledged receipt of notice of information and evidence necessary to substantiate a claim for VA disability compensation under VA's Benefits Delivered at Discharge (BDD) program.  The notice explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence she was responsible for providing; and informed her of disability rating and effective date criteria. 

Regarding the increased rating claims, as the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a July 2012 supplemental SOC (SSOC) readjudicated the matters after the Veteran and her representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("[W]here a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice private treatment records have been secured.  Her Virtual VA record has been reviewed.  She was afforded pre-service-discharge (fee basis) VA examinations in December 2007 and (fee basis) VA examinations for her PCOS and psychiatric disabilities in June 2011; these examinations are discussed in greater detail below, but the Board finds them adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disability, there must be evidence of: 
(1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Right Ankle Disability

The Veteran filed a pre-service-discharge claim of service connection for a right ankle disability.  A March 2004 STR shows she was seen for a follow-up for medication for a right ankle contusion sustained two months prior when she was struck by a hockey puck on the medial aspect of the ankle, just superior to the malleolus.  Examination showed minimal ecchymosis and no tenderness to palpation.  The assessment was status post blunt trauma with suspected hematoma to deep tissue versus periosteal slowly resolving secondary to continued agitation with continued activity and ice skate wearing.  On November 2007service separation examination, the Veteran reported she had joint pain that was worse in the low back and hip).  There was no mention of an ankle disorder.  
On December 2007 pre-service-discharge (fee basis) VA examination, the Veteran reported having a chronic ankle sprain diagnosed in service in 2002.  She reported that the injury occurred when she rolled her ankle during a work party.  She described symptoms of weakness and giving way.  There was no stiffness, swelling, heat, redness, lack of endurance, locking, fatigability or dislocation present and no joint pain.  She was not receiving any treatment for a right ankle disorder at the time of the examination.   X-rays of the right ankle were normal.  The diagnosis was no pathology to render a diagnosis.

In her April 2008 notice of disagreement the Veteran noted that her ankle was injured in service and that running three times a week worsened it.  She stated that her gait is disrupted and physical activity was limited due to her right ankle disability.  

The Board finds that service connection for a right ankle disability is not warranted.  The threshold requirement for establishing service connection for a claimed disability is that there must be competent evidence of such disability.  Here, there is no objective evidence that the Veteran currently has a right ankle disability.  The Board acknowledges that the Veteran sought treatment for contusion of the right ankle in service in 2004.  However, injury resolved without any residual disability, as on November 2007 service separation examination there was no report of a right ankle disorder.  Furthermore, the examiner who conducted the December 2007 pre-service-discharge examination found no right ankle pathology and rendered no diagnosis.  This evidence establishes that the Veteran's a right ankle complaint in was acute and transitory and resolved without residual disability. 

The record simply does not show that the Veteran currently has a right ankle disability.  Her assertion that she has symptoms of the ankle injury is inconsistent with VA examination findings of no pathology.   While she is competent to report symptoms she experiences such as occasional pain, it is noteworthy that pain of itself (without underlying pathology) is not a disability.  Whether she has underlying pathology is a medical question beyond the capability of her own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Absent competent evidence of a medical diagnosis of a right ankle disability, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for a right ankle disability is not warranted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including the degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 55.

PCOS with Amenorrhea.

The Veteran contends that she is entitled to a rating in excess of 10 percent for her PCOS with amenorrhea due to the severity of her symptoms.  Her PCOS with amenorrhea has been rated as 10 percent disabling under 38 C.F.R. § 4.116, Code 7615, which evaluates impairment from disease, injury, or adhesions of the ovary.  Codes 7610-7615 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula). 

Under the General Rating Formula, a 10 percent rating is warranted for symptoms that require continuous treatment.  38 C.F.R. § 4.116, Code 7615.  The next higher 30 percent rating (the maximum available) is warranted when symptoms are not controlled by continuous treatment.  Id.

In a May 2006 STR it was noted that the Veteran had a history of PCOS on Metformin.  The assessment was PCOS, on metformin, desiring fertility.  On December 2007 pre-service-discharge (fee basis) VA examination, the Veteran reported she was not in menopause but had no menstruation because of breastfeeding.  She reported heavy bleeding since age twelve which could be controlled by treatment, and irregular bleeding for three years which could not be controlled by treatment.  She reported having premenstrual syndrome, and no pelvic pain.  She had urinary incontinence, which did not require a pad or any absorbent material.  She was not, at that time, under any treatment for her PCOS with amenorrhea disability.  The diagnosis was PCOS; the subjective factors were irregular menses; there were no objective factors.

In the April 2008 notice of disagreement, the Veteran commented on the erroneous nature of statements (documented in the March 2008 rating decision) made that indicated she required no further treatment for her PCOS, and that she declined a pelvic examination.  She noted that she was told she did not need a pelvic examination because she had just had two previously (one at a postpartum appointment and one at her separation physical).  Further, she stated that she was not partaking in further treatment for her PCOS because she was lactating and metformin (Glucophage) (the medication prescribed to help with amenorrhea, and symptoms of PCOS) was contraindicated due to a lack of research.  She stated that when she is no longer lactating she will be returning to her physician to start on Metformin so that she will again menstruate.

In a November 2008 private treatment report, it was noted that the Veteran had a past history of PCOS and was status post tubal ligation.  At the time of the examination, she was having trouble with menorrhagia; she had just finished a 12-day menses.  That was the third month in a row she had heavy bleeding.  On examination she appeared healthy.  The assessments (in pertinent part) were menorrhagia and PCOS.  

A June 2009 private outpatient treatment report notes the Veteran was seen because she was having heavy vaginal bleeding and was referred for possible "novasure procedure."  She reported that her periods were irregular frequent and heavy and would last up to ten days or more.  She was status post bilateral tubal ligation with a history of PCOS and lap banding surgery, and also with menorrhagia and dysmenorrhea.  She reported a history of oligomenorrhagia followed by heavy and long menstruation a couple of years before she had children.   At the end of 2008 her menses had been monthly but may last up to two weeks.  

On June 2011 (fee basis) VA examination, the Veteran reported that the initial signs and symptoms of her PCOS were long, heavy periods that worsened after she had children.  Her gynecological condition did not cause hematuria, dysuria, frequency, nocturia, fecal incontinence, or other bowel problems such as intermittent incontinence.  She did not experience a menstrual cycle anymore because of a uterine ablation procedure (Novasure ablation in June 2009).  The symptoms occur occasionally.  She had not had treatment/medication for her PCOS.  She noted that she did not have her ovaries or uterus removed.  She declined pelvic examination.  She also declined the PAP [Papanicolaou test] smear because she had already had one, which she brought in; it showed a normal PAP.  The diagnosis was PCOS with amenorrhea.  The examiner noted there was no change in the diagnosis and the condition was active.  The subjective factors were that there were pelvic issues; there were no objective factors.  

Based on a review of the evidence, the Board finds that a 30 percent (maximum schedular) rating is warranted for the PCOS.  The evidence shows the Veteran's symptoms of PCOS required continuous treatment (in a 2006 STR it was noted that she was "on Metformin").  In June 2009 she underwent uterine ablation surgery to control menstruation.  It was noted that due to her heavy vaginal bleeding she was referred for possible novasure procedure, because she was seeking a more permanent solution as medical treatment had failed.  This reflects that symptoms of PCOS were not controlled by continuous treatment.  A 30 percent rating under Code 7615 is warranted for symptoms not controlled by continuous treatment, as here.  

The Board acknowledges that special monthly compensation for the loss of a creative organ is warranted for acquired absence of the ovaries or other creative organ.  38 C.F.R. § 3.350(1).  However, the criteria for rating gynecological conditions note that only the criteria used to rate the removal of the uterus and/or ovaries or the atrophy of ovaries could warrant special monthly compensation.  38 C.F.R. §  4.116, Codes 7617-7620.  The Veteran's uterus and/or ovaries have not been removed, and her ovaries are not shown to have atrophied.  

Accordingly, the Board finds that the totality of the evidence of record shows that the Veteran's PCOS with amenorrhea warrants a rating of 30 percent throughout.  

Adjustment Disorder

The Veteran contends that she is entitled to a rating in excess of 10 percent for an adjustment disorder due to the severity of her symptoms.  Her service connected psychiatric disability, adjustment disorder, is rated under the General Rating Formula for Mental Disorders.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 71 to 80, if symptoms are present, reflect transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), no more than slight impairment in social, occupational or school functioning.  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and some mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The evidence pertaining to the severity of the Veteran's psychiatric disability consists essentially of her December 2007 pre-service-discharge VA (fee basis) examination and a June 2011 VA (fee basis) examination report.  

On December 2007 pre-service-discharge VA (fee basis) examination, the Veteran reported that her psychiatric symptoms began five years ago.  Her symptoms are intermittent bouts of reactive anxiety and depression that occur constantly.  She experiences isolation and anger daily.  She has had trouble sleeping for the past five years (described as prolonged latency and frequent awakening).  She had not received any treatment for her psychiatric disability.  There had been no major changes in her daily activities since she developed a psychiatric disability.  There have been some major social function changes since she developed her psychiatric disability, for example, some isolation and anger.  She was employed as a hospital corpsman.  Her relationship with her supervisor and coworkers was good.  While performing that job, she had not lost any time from work.  

On mental status examination the Veteran's orientation was within normal limits.  Her appearance, hygiene, and behavior were appropriate.  Her affect and mood were abnormal with depressed mood, which occurred as often as ten times per month; each episode would last for a day.  She described intermittent reactive and depressive moods, and resulting anger, related to prolonged deployment and a miscarriage in 2006.  Communication, speech, and concentration were within normal limits.  There was no history of panic attacks, suspiciousness, or delusions.  On examination, there were no hallucinations or obsessional rituals displayed.  Her thought processes were appropriate.  Her judgment was not impaired.  Abstract thinking and memory were within normal limits.  Suicidal and homicidal ideations were absent.  The diagnosis under Axis I was adjustment disorder with mixed anxious and depressed moods.  Her GAF score was 80.  

The examiner noted that overall, the Veteran's symptoms were mild and do not require psychiatric intervention.  She was mentally capable of managing benefit payments in her own best interest.  Mentally she did not have difficulty performing activities of daily living.  She was able to establish and maintain effective work and social relationships.  Her psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  Her overall impairment, if any, was minimal.  She had no difficulty understanding commands.  She appeared to pose no threat of persistent danger or injury to self or others.  Her insomnia is a symptom of her adjustment disorder, and a separate diagnosis was not needed.  

On June 27, 2011 VA (fee basis) psychiatric examination, the Veteran reported that she had been taking antidepressant medication over the past several years.  She began during her first deployment in 2002, which was stressful.  She became depressed and went to mental health for treatment while still aboard the USS Bridge.  She reported having problems sleeping when she is stressed.  In 2006 she suffered a miscarriage, which created more stress, resulting in increasing insomnia.  She still has difficulty falling asleep.  She associates it with ongoing stress.   She attended graduate school (a physician's assistant program) and will graduate in August 2011.  She complained of being fatigued and tired during the day.  She started seeing a mental health therapist because she was having marital problems.  She sees the therapist once a month and it has been very helpful.  She stated that she had never been suicidal, but would have fleeting thoughts of dying that would pass.  Her mood was well controlled with medication and psychotherapy.  She complained of changes in her concentration and focus and noted that her mind drifts and it had been difficult to focus in school.  She had not had panic attacks.  She was not working and had not worked for three years.  She was employed as a Navy hospital corpsman for eight years.  She was attending school full-time.  She contends that her unemployment is not due, primarily, to the effects of a psychiatric disability.  

On mental status examination the Veteran's orientation was within normal limits.  Her appearance, hygiene, and behavior were appropriate.  She maintained good eye contact during the examination.  Her affect and mood showed anxiety and depressed mood.  Communication and speech were within normal limits.  She showed impaired attention and/or focus.  She reported decreased focus and concentration at school and that her mind would drift.  She did not have panic attacks.  There was no suspiciousness, history of delusions, hallucination or obsessive-compulsive behavior.  Her thought processes were appropriate.  She was able to understand directions,   She did not have slowness of thought nor did she appear confused.  Her judgment was not impaired; abstract thinking was normal.  Memory was within normal limits and suicidal and homicidal ideations were absent.  The diagnosis under Axis I was adjustment disorder with mixed anxious and depressed moods.  Her GAF score was 68.

The examiner (a psychologist) noted the Veteran did not have difficulty performing activities of daily living.  She did have difficulty establishing and maintaining effective work/school and social relationships because she is somewhat withdrawn socially.  Her psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  Such symptoms as depressed mood, anxiety and chronic sleep impairment were manifested.  She had no difficulty understanding commands.  

Prior to June 27, 2011

The evidence of record shows that for the period prior to June 27, 2011 the Veteran's adjustment disorder was manifested by symptoms consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication, to warrant the 10 percent rating currently assigned.  There is no report of manifestations of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) to warrant the next higher, 30 percent, rating.  During the period prior to June 27, 2011 the Veteran's overall symptoms were mild and did not require psychiatric intervention.  She was mentally capable of managing benefit payments in her own best interest and did not have any difficulty with activities of daily living.  She was working during some parts of that period and was able to establish and maintain effective work relationships with coworkers and with her supervisor.  She was not receiving any treatment for her psychiatric disability.  She had a GAF score of 80 which is indicative of no more than slight impairment in social or occupational functioning.  

In summary, during this period the Veteran's adjustment disorder symptoms are not shown to have been productive of impairment greater than occupational and social impairment due to mild or transient symptoms.  Accordingly, at no time prior to June 27, 2011 were the Veteran's adjustment disorder symptoms shown to have warranted a 30 percent rating.

From June 27, 2011

The evidence summarized for the period from June 27, 2011 is reflected in the June 27, 2011 VA (fee basis) examination report.  Of particular note are the examiner's remarks that the Veteran has difficulty establishing and maintaining effective work/school and social relationships because she is somewhat withdrawn socially.  Noting that the best description of her current psychiatric impairment is that her psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, which meets the criteria for an increased 30 percent rating.  Thus, based on the foregoing, from June 27, 2011 the Veteran's symptoms of adjustment disorder are shown to have met the criteria for the next higher (30 percent) rating.  However, at no time since June 27, 2011 are the Veteran's adjustment disorder symptoms shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher (50 percent) rating.  Symptoms such as (or equivalent to) flattened affect, memory or judgment impairment, etc. simply are not shown.   

The Board has also considered whether referral of these matters for extraschedular consideration is indicated.  The record does not show any manifestations or associated impairment due to the service-connected disabilities that are not encompassed by the schedular criteria.  There is no objective evidence (or even allegation) that the schedular criteria are inadequate.  Therefore, the Board finds referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board finds that the matter of entitlement to total disability rating for individual unemployability [TDIU] is not raised in the context of these claims.  While the 2011 VA (fee basis) examination noted the Veteran was then unemployed, it also shows she was not working because she was attending school full-time.


ORDER

Service connection for a right ankle disability is denied.

An increased 30 percent rating is granted for the Veteran's PCOS with amenorrhea, subject to the regulations governing payment of monetary awards.

A "staged" increased rating of 30 percent (but no higher) is granted for the Veteran's adjustment disorder effective from June 27, 2011, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent prior to June 27, 2011 is denied.


REMAND

The Veteran seeks service connection for a sinus disability.  She reported that her sinus disability has existed since 2000 (when she was on active duty service).  Her STRs show that she was seen for complaints of sinus congestion in March 2004 and March 2005 with diagnoses of upper respiratory infection.  On December 2007 pre-service-discharge VA (fee basis) examination, she reported having sinusitis ten times a year with each episode lasting for two weeks.  She experienced incapacitating episodes and headaches with the sinusitis.  X-rays of the sinus were within normal limits.  The diagnoses were that there was no diagnosis because there was no pathology to render a diagnosis, and there was no finding of bacterial rhinitis.  

A May 2009 postservice private treatment record shows the Veteran was treated for acute sinusitis and costochondritis (Tietze's syndrome) left sided chest wall pain secondary to coughing.  Sinus x-rays almost complete opacity of the right maxillary sinus.  She was prescribed saline nasal rinses, Flonase and antibiotics.  Later the same month, she was seen with complains of sinus pain and cold symptoms; the was assessment was sinusitis, acute sinusitis, and acute bronchitis, resolving.  Flonase was prescribed for acute sinusitis and Doxycycline Hyclate for acute bronchitis.

While the Veteran was afforded a pre-service-discharge VA examination for this claim, another examination is necessary as there is postservice evidence of the disability for which service connection is sought, as well as evidence of manifestations/events in service to which a current sinus disability could be related.  Therefore, the low threshold standard as to when it is necessary to arrange for a VA examination to secure a nexus opinion is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for an increased rating for headaches, the Veteran (at pre-service-discharge VA examination she reported having a diagnosis of chronic headaches.  The headaches were described as squeezing that radiated to the neck, ringing in the ears, and sometimes nose bleeds, and occurred on the average of two times per week and would last for three hours.  She had difficulty concentrating during flare-ups.  On June 2011 VA (fee basis) examination migraine headaches were diagnosed.  She claimed she experienced headaches on the average of two times per month, which would last for three hours.  She experienced symptoms of nausea, vomiting, and neck pain that occurred two times a month.  When headaches occurred, she was able to take care of some household chores, but was unable to go to work.  

Given that the June 2011 VA (fee basis) examiner did not review the Veteran's record and failed to address some critical elements necessary to determine whether a compensable rating is warranted for migraine headaches, the Board finds the June 2011 VA (fee basis) examination is inadequate for properly rating the Veteran's migraine headaches (for example: it does not indicate whether the Veteran's headaches are manifested by characteristic prostrating attacks).  Therefore, the Board finds that another examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation she has received for sinus problems since service (records of which are not already associated with the record on appeal), and to provide any releases necessary for VA to secure any private records of such evaluation or treatment.  The RO should obtain complete clinical records from all providers identified.  

2.  Then, the RO should arrange for an otolaryngologic examination of the Veteran to determine whether she has a sinus disorder and, if so, its likely etiology.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any tests and/or studies deemed necessary must be completed.  Based on review of the record and interview of the Veteran, the examiner should provide opinions that respond to the following:

a.  Does the Veteran have a chronic sinus disability? Please cite to the factual data that support the conclusion.

b.  If a chronic sinus disability is diagnosed, please opine whether it is at least as likely as not (a 50 % or better probability) that the disability is related to the Veteran's service, to include her complaints noted therein.  

c.  If a chronic sinus disability is diagnosed, and found to not be directly related to the Veteran's service, please opine further whether or not such disability at least as likely as not (a 50 % or better probability) was caused or aggravated by her service-connected migraine headache disorder.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  If it is found that the Veteran does not now have, and during the pendency of this claim has not had, a chronic sinus disorder, the explanation must reconcile such finding with the postservice treatment records, including in May 2009 that show reports of sinus problems.

3.  The RO should arrange for a neurological examination of the Veteran to determine the current severity of her service-connected headache disorder.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected headaches.  The examiner should:

(a) Ascertain the frequency and duration of the headaches.

(b) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).

(c) Note the level of functioning that remains during headaches.

(d) Note the treatment regimen prescribed (and the relief that results).

(e) Specifically opine whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

(f) Opine whether the symptoms and level of impairment described subjectively by the Veteran are consistent with clinical findings and the overall disability picture presented.

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.

4.  The RO should then review the recored and readjudicate the remaining claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


